Citation Nr: 0736220	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds (SFWs) of the right forearm and hand (major), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an increased rating for 
residuals of SFWs of the right forearm and hand (major).  A 
notice of disagreement was received in August 2002.  

In an October 2002 rating decision, the 30 percent rating for 
residuals of SFWs of the right forearm and hand (major) was 
confirmed and continued.  In addition, the RO granted service 
connection for degenerative joint disease (DJD) of the first 
metacarpophalangeal joint (claimed as arthritis of the right 
hand) and assigned a non-compensable rating, but denied 
service connection for arthritis of the right wrist.  A 
statement of the case was not issued as to the issue of an 
increased rating for residuals of SFWs of the right forearm 
and hand (major).  The veteran did not initiate an appeal as 
to the rating or effective date of service connection for DJD 
of the first metacarpophalangeal joint or as to the denial of 
service connection for arthritis of the right wrist.  

In a July 2005 rating decision, the 30 percent rating for 
residuals of SFWs of the right forearm and hand (major) was 
again confirmed and continued and the veteran continued to 
disagree with that rating.  A statement of the case was 
issued in October 2005 and the veteran perfected his appeal 
the next month.

In June 2007, the veteran testified before the undersigned at 
a Travel Board hearing.  At that time, the veteran raised the 
issue of entitlement to a compensable rating for DJD of the 
first metacarpophalangeal joint.  As such, this matter is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran has no more than moderately severe incomplete 
paralysis of the right forearm/hand.

2.  The veteran has a residual SFW scar located on the 
anterior aspect of the distal 1/3rd of the right forearm, 
which is painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for residuals of shell fragment wounds (SFWs) of the right 
forearm and hand (major), have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.40, 4.124a, Diagnostic Code (DC) 8515 (2007).

2.  A separate 10 percent rating for a residual SFW scar 
located on the anterior aspect of the distal right 1/3rd of 
the forearm, is warranted.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.2, 4.7, 4.10, 4.14, 4.21, 4.71a, 
DC 7804, effective prior to and as of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  Thereafter, additional VCAA letters were sent in 
May 2005 and January 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also examined on multiple occasions by VA  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right hand/wrist 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case is adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Hand/Forearm

In a June 1972 rating decision, service connection was 
granted for residuals of SFWs of the right forearm and hand 
with neuroma and retained foreign bodies (RFBs).  A 10 
percent rating was assigned effective December 1971.  The 
10 percent rating was thereafter confirmed and continued.  In 
January 1998, the RO granted an increased rating of 30 
percent for SFW of the right forearm and hand effective 
November 1997, under DC 8515.  

In March 2002, correspondence was received from the veteran 
in which he requested an increased rating.  

In conjunction with his claim, the veteran was afforded a VA 
examination in April 2002.  At that time, the veteran 
complained of increasing pain as well as a pins and needles 
sensation in the right hand.  The veteran also reported that 
his right forearm was very sensitive to touch with any 
pressure which caused aggravating pain.  The examiner noted 
that prior x-rays showed multiple metallic fragments in the 
hand/wrist area as well as the distal forearm, and 
degenerative changes in the first metacarpophalangeal joint 
area.  The veteran related that he had been told that he had 
nerve damage in the right hand.  

Physical examination of the right forearm/hand revealed 
marked hypersensitivity on the radial aspect of the distal 
forearm as well as an old healed shrapnel site which was very 
tender.  Pressure increased the pain.  Upon deep palpation, 
the veteran had radiating hypersensitivity and pins and 
needles sensation on the right hand at the median 
distribution area.  There was mild flattening of the thenar 
eminence, especially when compared with the left hand.  There 
was mild wasting of the first dorsal interosseous space.  
Swelling of the first metacarpophalangeal joint which was 
somewhat tender.  Opposition of the thumb to the rest of the 
fingers was within normal limits.  Grip strength was good, 
whereas in the left hand, it was normal.  Abduction/adduction 
of the fingers was within normal limits and strength was 
normal.  Phalen's test was negative.  Tinel's test was 
positive with radiating pain on the median nerve distribution 
area and radiating to the elbow.  There was no muscle wasting 
of the forearm muscles.  Supination and pronation were 
normal.  Sensory function examination indicated dysesthesias 
of the median nerve distribution area.  As noted, grip 
strength was good.  Functionally, the veteran was independent 
with the activities of daily living.  X-rays of the right 
wrist, hand, and forearm, were ordered.  Electromyography 
(EMG) and nerve conduction studies revealed right carpal 
tunnel syndrome which was associated with the shrapnel wound 
injury.  The impression was status post shrapnel injury to 
the right upper extremity with residuals, including right 
carpal tunnel syndrome and right median nerve injury in the 
forearm, and DJD of the first metacarpophalangeal joint.  

In an October 2002 rating decision, service connection for 
DJD of the first metacarpophalangeal joint (claimed as 
arthritis of the right wrist and hand) was granted.  A non-
compensable rating was assigned.  This rating is not on 
appeal.  Arthritis of the right wrist was denied.  This issue 
is not on appeal.  The 30 percent rating for residuals of SFW 
to the right forearm and hand (major) was confirmed and 
continued.  

VA outpatient records reflect that in February 2005, the 
veteran had a slightly positive Tinel's and Phalen's 
testings, indicative of some median neuropathy.  

In March 2005, the veteran was evaluated by VA.  The veteran 
reported having pain and numbness in his right hand which was 
worse with cold weather.  Physical examination revealed that 
the veteran had a Tinel's sign over the palmar surface of the 
wrist and a positive Phalen's sign.  The veteran demonstrated 
good grip strength and sensory and motor testing was intact.  
Prior EMG showed carpal tunnel syndrome.  

In May 2005, the veteran was afforded a VA examination.  It 
was noted that the veteran was employed as a construction 
worker.  He reported that his pain had worsened and was 
provoked by extensive use of the hand.  He was having more 
difficulty using his right arm and hand.  He rated his pain 
as 6 on a scale from zero to 10, with 10 being the worst.  He 
described the pain as dull and achy with occasional sharp 
shooting pain.  He complained of numbness along the median 
nerve distribution of the right hand, particularly the thumb 
region.  The pain was located over the first 
metacarpophalangeal joint.  He reported no lock-up, fatigue, 
or lack of endurance.  He related that resting his hand for 
short periods allowed the pain to subside.  He indicated that 
he wore a wrist splint at night for relief of pain and 
discomfort.  He stated that he had flare-ups 1-2 times per 
week when he had overused his right hand.  He reported that 
he had not missed any work due to hand pain.  He did not use 
any medication.  With regard to functional status, the 
veteran considered himself independent in all basic self-care 
and used no assistive devices.  

Physical examination revealed a 1.5 centimeter faint scar at 
the anterior aspect of the lower 1/3rd of the forearm.  It 
was very sensitive to touch on palpation.  It was flat with 
no adherence to the underlying tissue.  The veteran 
experienced radiated sensation which traveled along the 
median nerve with deep pressure of the scar.  This resembled 
a positive Tinel's sign.  Mild flattening of the thenar 
eminence on the right hand was noted.  There was evidence of 
hypertrophy and deformed first metacarpophalangeal joint with 
tenderness around the joint and no evidence of effusion or 
crepitus.  The opposition of the thumb to the rest of the 
fingertips was within normal limited, however.  His grip 
strength was good on the right side, when compared to the 
left side.  Abduction and adduction of all fingers was within 
normal range.  The veteran was able to have all fingertips 
flexed and touch the transverse crease on his palm.  Range of 
motion of all intrinsic joints of the right hand were within 
normal function range.  Wrist extension and flexion were in 
the normal functional range, including the strength.  
Repetitive motion did not change the range of motion.  
Phalen's test was negative, but Tinel's test was positive at 
the median nerve distribution at the wrist and also adjacent 
to the scar.  The dyesthesias of the median nerve 
distribution were also noted on the right hand, more 
prominent on the tip of the right thumb.  Prehension of the 
fingers/hand on the right side were in normal functional 
range.  The forearm muscle showed no atrophy.  Supination and 
pronation were in normal functional range.  Discomfort was 
noted through the range of motion and the first 
metacarpophalangeal joint.  The current functional status of 
the veteran revealed that he was independent in all 
activities of daily living; he was able to use his right 
upper extremity, hand and wrist, for all activities of daily 
living skill, including fine movements and prehension of the 
hand.  Increased loss of motion due to DeLuca factors could 
not be accurately projected.  The impression was status post 
shrapnel injury of the right forearm/hand, carpal tunnel 
syndrome and right median nerve injury in the forearm, and 
DJD of the first metacarpophalangeal joint.  

In June 2005, the veteran was evaluated by VA.  The veteran 
reported having numbness in his right hand.  Physical 
examination revealed that the veteran had a positive Tinel's 
sign and Phalen's sign.  He also had mild thenar atrophy.  
The examiner suggested that the veteran undergo surgery.  
However, the veteran was not interested at this time in 
having surgery.  

In October 2006, the veteran was afforded another VA 
examination.  The veteran described symptoms as made in the 
past, such as pain, numbness, and tingling.  He stated that 
his right hand and wrist problems were interfering with his 
employment as a construction worker.  Physical examination 
revealed a scar measuring 1.5 centimeters in diameter on the 
anterior aspect of the distal 1/3rd of the forearm.  
Underneath adherent tissue was minimal.  There was no pain or 
tenderness of the scar.  There was no evidence of edema 
although it was very sensitive to touch and palpation.  The 
Tinel's sign was positive.  There was evidence of flattening 
of the thenar eminence on the right hand and also evidence of 
hypertrophy and deformed first metacarpophalangeal joint with 
evidence of tenderness noted.  There was no evidence of 
crepitus, no effusion in this joint.  The veteran was able to 
make a full grip, but it was weaker than the grip on the left 
side due to pain.  The veteran was able to completely 
approach the tip to the 2nd, 3rd, 4th, and 5th, fingers to the 
transverse crease of the palm.  The veteran was able to 
approximate the tip of the thumb to the rest of the fingers.  
The 3 jaws-clinch apprehension was normal, but with less 
strength as compared to the left.  The Phalen's test was 
negative on the right hand.  The decreased touch sensation 
was noted along the medial nerve distributions on the right 
hand, namely, the 1st, 2nd, 3rd fingers and the radial half of 
the 4th finger.  The veteran was able to abduct and adduct 
all of the fingers without difficulty.  The radial and ulnar 
deviation of the wrist was normal.  Dorsiflexion and palmar 
flexion were also normal.  The grip strength was good.  There 
was evidence of pain throughout the range of motion in the 
first metacarpophalangeal joint.  Functionally, the veteran 
was independent in all basic activities of daily living.  The 
examiner noted that any exerted activity on the right hand 
would most likely provoke a flare-up of pain, but would not 
limit the veteran from occupation opportunity.  EMG studies 
confirmed that the veteran had carpal tunnel syndrome on the 
right.  The impression was carpal tunnel syndrome of the 
right median nerve injury at the forearm, status post 
shrapnel injury of the right forearm and hand, and DJD of the 
1st metacarpophalangeal joint and right wrist.  With regard 
to DeLuca, during the flare-up, there could be significant 
degree of increase in limitation of motion, increasing pain 
in functional capacity, and the degree of pain could not be 
stated here with any medical accuracy and without 
speculation.  In an addendum, the examiner stated that x-rays 
of the right hand revealed no acute fracture or dislocation.  
The 1st metacarpophalangeal joint showed degenerative 
changes.  The carpal bones were well aligned.  Scattered, 
small metallic foreign bodies were noted in the soft tissues 
of the hand.  

In November 2006, the veteran was evaluated by VA.  The 
veteran reported having throbbing pain in the forearm which 
radiated to his thumb, index, and long fingers.  The veteran 
complained of some shooting pains in the same distribution.  
Nerve conduction studies showed mild carpal tunnel syndrome.  
Physical examination revealed a well-healed scar from the 
previous injury in the distal 1/3rd of the forearm right over 
the FCR tendon.  The scar was tender to palpation with a 
positive Tinel's sign shooting into the median nerve 
distribution.  Also, he had a Tinel's sign and a positive 
compression test at the wrist, again in the median nerve 
distribution.  The veteran had a positive medial motor and he 
had normal sensibility to light touch throughout the median 
nerve distribution.  The assessment was mild carpal tunnel 
syndrome of the right hand at the wrist and a possible 
neuroma or nerve compression at the site of the previous 
injury.  At this point, although surgery was discussed, the 
veteran still wanted to avoid surgical intervention.  

In correspondence of record at his June 2007 hearing, the 
veteran presented his contentions.  He stated that he has 
loss of mobility which was worsening, that his hand would 
lock up, that he had throbbing pain, and that he still had 
retained metal fragments in his hand.  The veteran described 
a tingling sensation and a sand paper feeling in his right 
hand.  He also stated that his hand felt like it had 
frostbite in it.  

As noted, the sole matter on appeal is the appropriate rating 
for the veteran's SFW residuals to the right forearm and hand 
under DC 8515.

DC 8515 contemplates impairment of the median nerve and 
governs disabilities with manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  The evidence of record shows 
that the veteran is right-handed, so impairment of his right 
wrist/hand is rated as impairment of the major upper 
extremity.

Initially, it should be noted that the veteran has been 
assigned separate evaluations for the orthopedic 
manifestations of the right forearm/hand.  The rating for 
that impairment has been referred to the RO for appropriate 
action in the introductory portion of this decision.  
Therefore, the following analysis reflects only on the 
neurological impairment resulting from the right wrist and 
hand disability.  It is noted that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve.  Where the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the veteran demonstrates no more than moderate 
incomplete paralysis of the major hand which warrants a 30 
percent rating, which is currently in effect.  Although he 
has exhibited positive Tinel's and Phalen's signs, his right 
carpal tunnel syndrome has been deemed by the medical 
professionals to be mild.  His range of motion and grip 
strength are both good.  His range of motion in all 
directions was tested, and, as noted, was within normal 
limits.  The Board duly notes that the veteran's reports of 
pain are credible and VA examiners have noted that there may 
be additional limitations with regard to motion functioning 
of the hand during flare-ups.  However, the veteran has in 
fact described throbbing pain at the time of various VA 
evaluations.  Nevertheless, he was able to adequately move 
his fingers and right hand.  Severe limitation in the ranges 
of motion was not demonstrated, even considering DeLuca 
factors as shown on any of the evaluations.  Further, 
although the veteran has some flattening of the thenar 
eminence, he does not have muscle atrophy.  In sum, the 
veteran does not demonstrate severe incomplete paralysis of 
the major hand.  

That being noted, the Board finds that the veteran's 
residuals of SFWs includes a scar measuring 1.5 centimeters 
in diameter on the anterior aspect of the distal 1/3rd of the 
right forearm.  The scar is hypersensitive to touch on 
palpation and deep pressure results in radiation sensation.  
There is some inconsistency regarding whether the scar is 
"painful," however, the Board is satisfied that pain is 
demonstrated on palpation and around the scarred area.  
Accordingly, a separate 10 percent rating is warranted for 
this painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002 and 2007).  Although scars may be rated based on 
limitation of function, since the limitation of function 
involves neurological complaints which are already 
compensation, a rating on this basis is not appropriate.  See 
38 C.F.R. § 4.14.  Likewise, the scar is not of such size to 
warrant a higher rating on that basis.  See generally 
38 C.F.R. § 4.118 (2007).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for SFWs of the right forearm and hand 
(major).  The evidence supports a separate 10 percent rating 
for a residual SFW scar located on the anterior aspect of the 
distal 1/3rd of the right forearm.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating is excess of 30 percent for residuals 
of SFWs of the right forearm and hand (major), is denied.

Entitlement to separate 10 percent rating for a residual SFW 
scar located on the anterior aspect of the distal 1/3rd of 
the right forearm, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


